TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00070-CV



         Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

                                                  v.

            W. Shane Kittman, Donald E. Arnold and Gwen B. Arnold, Appellees


    FROM THE DISTRICT COURT OF BURNETT COUNTY, 33RD JUDICIAL DISTRICT
        NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On May 18, 2012, appellants Destry W. Kittman, Glendee Kittman, and Martha S.

Kittman filed an unopposed motion to abate this appeal pending the district court’s preparation of

findings of facts and conclusions of law that appellants assert are required and now overdue. We

granted appellants’ motion, abated the appeal, and remanded this cause to the district court with

instructions that the court prepare any findings of fact and conclusions of law required by the

Texas Rules of Civil Procedure. We further instructed appellants to file either a motion to reinstate

the appeal or a report advising us of the status of the appeal by no later than August 6, 2012.

               Appellants filed a status report requesting that we continue to abate the appeal

until the district court issues findings of fact and conclusions of law. We will continue to abate

the appeal. We further instruct appellants to file either a motion to reinstate the appeal or a report

advising us of the status of the appeal by no later than October 8, 2012.
                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Abated

Filed: August 9, 2012




                                              2